Per Curiam,
There appears to be no substantial error either in the learned referee’s findings of fact or in his conclusions of law. His very able and exhaustive report is an ample vindication of his rulings. There was therefore no error in overruling the exceptions and directing judgment for plaintiff in accordance with the referee’s findings.
Judgment affirmed.
MCGONIGLE V. AURORA EIRE INSURANCE COMPANY.
Per Curiam, April 29, 1895 :
By writing, signed by counsel for the parties and filed in this case, it was agreed that the decision to be rendered in Patrick McGonigle v. Susquehanna Mut. Fire Insurance Co., No. 455, January term, 1895, shall control and determine the appeal in this case, and be decisive of all questions arising out of the same.
*16In an opinion, just filed in that ease, the judgment has been affirmed; and pursuant to the terms of said agreement the judgment in this case should also be affirmed.
Judgment affirmed.